Citation Nr: 0514683	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03-18 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for cervical and 
thoracic nerve damage.

3.  Entitlement to service connection for stomach tumor with 
gastrectomy as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1966 to April 1968.

The issues of entitlement to service connection for cervical 
and thoracic nerve damage and post traumatic stress disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the regional office (RO) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Stomach tumors with gastrectomy are not related to active 
service, presumptively or otherwise.


CONCLUSIONS OF LAW

Stomach tumors with gastrectomy were not incurred in service 
on either a direct or presumptive basis.  38 U.S.C.A. 
§§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has been sufficiently developed under the 
guidelines established in the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
(VCAA).  In this regard, the claims file reflects that the 
veteran has been notified on numerous occasions of the need 
to provide medical evidence linking the veteran's stomach 
tumors or other stomach disability to the veteran's exposure 
to herbicides in Vietnam.  

First, prior to the rating decision that originally denied 
the claims in April 2003, the veteran was provided with a 
November 2002 letter that advised him of the evidence 
necessary to substantiate his claims, and the respective 
obligations of the veteran and Department of Veterans Affairs 
(VA) in obtaining that evidence.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Thereafter, the April 2003 rating action and June 2003 
statement of the case denied the claim for service connection 
for stomach tumors on the basis that no evidence had been 
submitted demonstrating a current disability associated with 
the claim or a relationship between such a disability and 
exposure to Agent Orange in service.  The veteran was further 
advised that stomach tumors were not one of the diseases that 
had been recognized by the Secretary as warranting 
presumptive service connection based on exposure to Agent 
Orange.

An August 2003 supplemental statement of the case then 
provided additional laws and regulations applicable to the 
veteran's claim for stomach tumors with gastrectomy as 
secondary to Agent Orange exposure.  

Although the November 2002 VCAA notice letter may not have 
specifically requested that the appellant provide any 
evidence in the veteran's possession that pertains to the 
claims as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated by the foregoing 
communications from the RO, the Board finds that appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

Service medical records reflect an early May 1967 assessment 
of gastroenteritis but otherwise no complaints or treatment 
for stomach problems, including any stomach tumors.

The only post-service treatment record that refers to the 
veteran's stomach tumors is the letter and report of 
psychologist A. C., who noted that the veteran reported 
direct exposure to Agent Orange in Vietnam, and experienced 
several surgeries due to the effect of Agent Orange on his 
body, i.e., surgery for intestinal tumors that had been 
removed and constant treatment for lingering diarrhea and 
stomach ailments.  

As was noted above, the veteran contends that his stomach 
tumors with gastrectomy were due to Agent Orange exposure 
during the Vietnam War.  The Board finds, however, that the 
regulatory provisions for presumptive service connection 
after herbicide exposure do not support his claim.  Because 
the Secretary has not determined that a presumption of 
service connection for stomach tumors is warranted for Agent 
Orange exposed veterans, such a presumption does not apply 
here.  38 C.F.R. §§ 3.307, 3.309(e).

In the instant case, the evidence in support of the veteran's 
assertion that his stomach tumors were related to exposure to 
Agent Orange consists solely of the veteran's own statements.  
However, it should be noted that as a layperson, the veteran 
lacks the capability to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, his statements that seek to link his stomach 
tumors to Agent Orange exposure are lacking in probative 
value.  In addition, by his own statements that accompany his 
original claim for service connection in February 2002, the 
veteran recognizes that he developed his stomach tumors later 
in life, thus acknowledging that this disability was not 
present in or shortly after service.  

Finally, while the Board has considered whether remand is 
warranted for an opinion linking any current residual of the 
veteran's stomach tumors to his service in Vietnam, the Board 
finds that remand for such an opinion is not warranted where 
the disease is not one of the diseases the Secretary has 
designated as warranting presumptive service connection under 
38 C.F.R. § 3.309(e), and there is otherwise no indication 
that his stomach disorders are associated with service.  See 
38 C.F.R. § 3.159(c)(4) (2004).  

In summary, the Board finds that a preponderance of the 
evidence is against the existence of any relationship between 
stomach tumors with gastrectomy and service, a period of one 
year following service, or exposure to Agent Orange during 
service.  Accordingly, the veteran's claim for stomach tumor 
with gastrectomy as secondary to exposure to herbicides must 
be denied.


ORDER

The claim for service connection for stomach tumor with 
gastrectomy is denied.


REMAND

With respect to the remaining claims for service connection 
for cervical and thoracic nerve damage and PTSD, as was noted 
above, the veteran's claim for service connection for this 
disability is predicated on an event that assertedly occurred 
in an ambush area and the veteran may therefore be entitled 
to application of 38 U.S.C.A. § 1154(b) (West 2002).  More 
specifically, the veteran has indicated that during the 
process of jumping from a truck, his left ring finger became 
hooked on the truck and hyperextended his left arm, shoulder, 
and cervical spine.  In addition, while the report of 
psychologist A. C. documents back and upper neck injury as 
related to the veteran's assault by a prisoner during an 
arrest, it still is evidence demonstrating the existence of 
current back and upper neck pathology.  Therefore, the Board 
finds that the veteran should be furnished with a VA 
orthopedic examination to determine whether it is at least as 
likely as not that any nerve damage of the cervical or 
thoracic spine is related to the hyperextension injury 
related by the veteran during service in an ambush area of 
Vietnam.  

Accordingly, this case is remanded for the following action:

1.  The veteran should be afforded an 
appropriate VA orthopedic examination to 
determine the etiology of any nerve 
damage in the area of cervical or 
thoracic spine.  The claims file should 
be made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
state whether it is at least as likely as 
not that any nerve damage of the cervical 
or thoracic spine is related to the 
hyperextension injury related by the 
veteran during service in an ambush area 
of Vietnam.  

2.  The RO should also arrange for the 
veteran to be interviewed by a 
psychiatrist in order to determine the 
nature of any psychiatric disorder and 
its relationship to service.  The 
examiner should be asked to review the 
claims folder in conjunction with the 
examination.  In addition, the examiner 
should make a specific finding regarding 
PTSD.  If PTSD is diagnosed, the examiner 
should also identify the stressful 
event(s) that have caused that disorder.

After the completion of any development 
deemed appropriate in addition to that 
requested above, the issue of entitlement 
to service connection for cervical and 
thoracic nerve damage should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


